Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 1 of 7




                      EXHIBIT 122
Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 2 of 7
Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 3 of 7
Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 4 of 7
Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 5 of 7
Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 6 of 7
Case 0:20-cv-60416-AMC Document 110-28 Entered on FLSD Docket 08/13/2021 Page 7 of 7
